Title: From George Washington to Elias Boudinot, 2 June 1778
From: Washington, George
To: Boudinot, Elias


                    
                        Dear sir.
                        Head Quarters Valley Forge 2d June 1778
                    
                    I inclose you a copy of a letter of the 23 Ulto forwarded by express: to which I have received no answer.
                    Col. Johnson refusing the appointment, Congress have since nominated as Commissary of prisoners Major Beatty. I have forwarded him their resolve and desired his immediate attendance at Head Quarters.
                    I must again urge the ⟨great n⟩ecessity of your hastening here with all possible dispatch. The prospect of the enemies moving The present circumstances and situation of the prisonrs in Philada make your presence at this time absolutely necessary. If their liberty is to be affected by exchange or parole it will be easier, in all probability to accomplish it where they now are than where they may be removed to. I am &c. &.
                